Joseph W Torrey w| Asa Madison J
Supreme Court of the territory of Michigan June term AD 1836
Michigan to wit Joseph W Torrey in like Manner with the defendant puts himself upon a Jury & prays recognition to be made wether he the said plaintiff has greater right to have the Tract and parcel of Land aforesaid with the apertenances as he the said plaintiff claims & demands the same or whether he the said defendant to hold the tract and parcel of Land aforesaid with the appertenances as he the said defendant now holds the same
Howard & Sawyer
Attys for the plff